Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Ms. Kleine on June 30, 2022.

The application has been amended as follows: 
Claim 4 is canceled.

Claims 1, 8, and 9 are amended as follows:
Claim 1 line 32 insert ---- ; and wherein the anti-odor adhesive is applied in an elongated shape between the first gas barrier layer and the second gas barrier layer, and a non-anti-odor adhesive is extended along both longitudinal side edges of the anti-odor adhesive ---- after the word “measure” and before the period.

Claim 8 line 34 insert ---- ; and wherein the anti-odor adhesive is applied in an elongated shape between the first gas barrier layer and the second gas barrier layer, and a non-anti-odor adhesive is extended along both longitudinal side edges of the anti-odor adhesive ---- after the word “measure” and before the period.

Claim 9 line 32 insert ---- ; and wherein the anti-odor adhesive is applied in an elongated shape between the first gas barrier layer and the second gas barrier layer, and a non-anti-odor adhesive is extended along both longitudinal side edges of the anti-odor adhesive ---- after the word “measure” and before the period.

Allowed Claims
Claims 1, 3, and 7-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hasse US 5769833, Occhi JP 2012165857A, and Matsuda EP 1214034 B1.
Hasse teaches a two layered post processing tape with an anti-odor property; Hasse fails to teach or suggest a three-layered post tape or the second gas barrier layer’s specific placement or adhesive arrangement. The second gas barrier layer’s contacts the outer surface of the diaper and first gas barrier layer. The adhesive arrangement is as follows: the non-anti-odor adhesive extends along both longitudinal side edges contacting the first gas barrier layer and outer surface of the diaper as now required by the amendments to claim 1. Hasse merely teaches two different adhesives maybe used.
Occhi teaches a three-layered post processing tape without any mention of anti-odor properties. Occhi fails to teach the second gas barrier layer contacts the outer surface of the diaper and first gas barrier layer.
Matsuda teaches a three-layered post processing tape without any mention of anti-odor properties. Matsuda teaches the second gas barrier layer contacts the outer surface of the diaper and first gas barrier layer.
While none of the prior art teaches the formation using a single sheet it would fall under an obvious design choice to make the three separate but connected layers from a single sheet as the layers are already connected to each other and are functioning as a single sheet, MPEP 2144.04 V, B (Making Integral: In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349).
The specific adhesive arrangement was not found in the prior art; therefore, it would not have been obvious to apply this specific adhesive arrangement to the post processing tape’s second gas barrier layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781               

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781